Case 14-44380        Doc 57     Filed 11/19/18     Entered 11/19/18 12:06:45          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 44380
         Bertha M King

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 12/12/2014.

         2) The plan was confirmed on 03/31/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/23/2015, 05/09/2017, 07/16/2018.

         5) The case was Dismissed on 09/18/2018.

         6) Number of months from filing to last payment: 39.

         7) Number of months case was pending: 47.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-44380             Doc 57         Filed 11/19/18    Entered 11/19/18 12:06:45                 Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $10,330.00
           Less amount refunded to debtor                                 $10.56

 NET RECEIPTS:                                                                                           $10,319.44


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,700.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $418.94
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,118.94

 Attorney fees paid and disclosed by debtor:                         $300.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP                  Unsecured         196.00        192.84           192.84          42.89       0.00
 American InfoSource LP                  Unsecured           0.00        555.37           555.37        134.47        0.00
 American InfoSource LP as agent for     Unsecured         458.00        458.13           458.13        110.93        0.00
 AT&T Mobility                           Unsecured         684.00           NA               NA            0.00       0.00
 Avon                                    Unsecured         199.00           NA               NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured      4,000.00       1,520.00         1,520.00        368.03        0.00
 City of Harvey                          Unsecured         300.00           NA               NA            0.00       0.00
 Columbia House                          Unsecured         100.00           NA               NA            0.00       0.00
 Comcast                                 Unsecured         485.00           NA               NA            0.00       0.00
 Credit One Bank                         Unsecured         724.00           NA               NA            0.00       0.00
 Elite Recovery Services, Inc.           Unsecured         793.00           NA               NA            0.00       0.00
 Farmers Home Administration             Unsecured           0.00           NA               NA            0.00       0.00
 Fingerhut                               Unsecured         300.00           NA               NA            0.00       0.00
 Illinois Bell Telephone Company         Unsecured         289.00      1,903.25         1,903.25        460.83        0.00
 Illinois Tollway                        Unsecured      2,500.00            NA               NA            0.00       0.00
 Jefferson Capital Systems LLC           Unsecured           0.00        125.54           125.54          24.21       0.00
 MCI                                     Unsecured         577.00           NA               NA            0.00       0.00
 Midland Funding                         Unsecured         826.00           NA               NA            0.00       0.00
 Nationwide Credit Service               Unsecured      5,603.00       6,033.69         6,033.69      1,460.91        0.00
 Overland Bond & Investment Corp         Unsecured     14,861.00     14,861.35        14,861.00       3,598.23        0.00
 Thomas Stahulak                         Unsecured           0.00           NA               NA            0.00       0.00
 Tribute                                 Unsecured         704.00           NA               NA            0.00       0.00
 USDA Rural Housing Service              Secured       57,792.00     57,224.75        57,224.75            0.00       0.00
 USDA Rural Housing Service              Unsecured           0.00        552.68           552.68           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-44380        Doc 57      Filed 11/19/18     Entered 11/19/18 12:06:45             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $57,224.75               $0.00             $0.00
       Mortgage Arrearage                                     $0.00               $0.00             $0.00
       Debt Secured by Vehicle                                $0.00               $0.00             $0.00
       All Other Secured                                      $0.00               $0.00             $0.00
 TOTAL SECURED:                                          $57,224.75               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $26,202.50          $6,200.50              $0.00


 Disbursements:

         Expenses of Administration                             $4,118.94
         Disbursements to Creditors                             $6,200.50

 TOTAL DISBURSEMENTS :                                                                     $10,319.44


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/19/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
